DETAILED ACTION
This Office Action is in response to the amendment filed 6/23/2021 for application 16/654,867.
Claims 1-20 are currently pending; claims 1, 8, 13, and 18 have been amended; claims 1, 13, and 18 are independent claims; claims 1-20 have been examined.  
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made FINAL.
Response to Arguments
Applicants’ arguments, filed 6/23/2021, with respect to claims 1-20 have been considered but are not persuasive.
Applicant comments as follows:  I. Statement on the Substance of the Interview.  Applicant thanks Examiner Walter J. Malinowski for participating in the June 10, 2021 telephone interview with Applicant’s representative Chethan Srinivasa. During the interview, Applicant’s representative pointed out how the claimed subject matter distinguishes from the cited references. In particular, it was noted how the cited references do not teach or suggest adjusting sequence numbers by a delta responsive to a node event that can cause a missed sequence number in communications between nodes in a cluster. While agreement as to allowance was not reached, all parties agreed that clarifying the claims would likely advance this case and overcome the currently cited references. The claims are amended herein as discussed during the interview. The Examiner is invited to 
Examiner respectfully notes that the interview summary filed 6/16/2021 for the interview held 6/10/2021 reads as follows: The applicant further explained the claimed invention and alleged differences between the prior art and proposed amended claims.  The examiner pointed out his position that the proposed amended claims do not appear to overcome the prior art of record.  The examiner and the applicant further discussed possible amendments to clarify the claimed invention and to distinguish the claimed invention over the prior art.  The examiner respectfully suggested that the independent claims be further amended by incorporating limitations recited in the dependent claims to clarify the claimed invention and to distinguish the claimed invention over the prior art.  The applicant agreed to consider further amendment that will be submitted for further examination.
Applicant argues as follows:  A, Claims 1, 2, 5, 6, and 9-12.  Claims 1, 2, 5, 6, and 9-12 were rejected under 35 U.S.C. § 103 as unpatentable over U.S. Pat. Pub. 2020/0195420 (“Ard”) in view of U.S. Pat. Pub. 2015/0304060 (“Xiao”). (Office Action, page 3.) Applicant respectfully traverses this rejection. Independent claim 1 recites: adjusting, by the first node responsive to the node event that causes the missed sequence number in the communication between the plurality of nodes in the cluster, the first sequence number by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a second sequence number. As discussed during the interview, Ard and Xiao, alone or in any combination, do no teach or suggest the subject matter of independent claim 1 recited 
Examiner respectfully notes that because of Applicant’s amendment of the claims, a new reference, Oba, has been cited.  Ard, in paragraphs 0028 and 0044, disclose adjusting, by the first node.  Xiao, in paragraph 0069, discloses the first sequence number by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a second sequence number.  Oba, in paragraph 0087, discloses adjusting, by the first node responsive to the node event that causes the missed sequence number in the communications between the plurality of nodes in the cluster.
Applicant argues as follows:  B. Claim 3.  Claim 3 was rejected under 35 U.S.C. § 103 as unpatentable over Ard in view of Xiao and further in view of U.S. Pat. 9,979,550 (“Fiedler 550”). (Office Action, page 12.) Applicant respectfully traverses this rejection. Claim 3 depends from claim 1. Fiedler 550 does not teach or suggest the subject matter of claim 1 recited above, and the Office Action does not assert otherwise. Accordingly, withdrawal of this rejection is requested.
Examiner respectfully disagrees.   Fiedler 550 in col. 11, line 61, through col. 12, line 6, discloses comprising generating the second sequence number as a nonce sequence number having a 64 bit value.
Applicant argues as follows:  C. Claims 4 and 8.  Claims 4 and 8 were rejected under 35 U.S.C. § 103 as unpatentable over Ard in view of Xiao and further in view of U.S. Pat. 10,929,041 (“Fiedler 041”). (Office Action, page 13.)  Applicant respectfully traverses this rejection.  Claims 4 and 8 depend from claim 1. Fiedler 041 does not teach or 
Examiner respectfully notes that because of Applicant’s amendment of the claims, claims 4 and 8 are now rejected by Ard in view of Xiao, Oba, and Fiedler 041.
Applicant argues as follows:  D. Claim 7.  Claim 7 was rejected under 35 U.S.C. § 103 as unpatentable over Ard in view of Xiao and further in view of U.S. Pat. Pub. 2015/0007314 (“Vaughan”). (Office Action, page 18.) Applicant respectfully traverses this rejection.  Claim 7 depends from claim 1. Vaughan does not teach or suggest the subject matter of claim 1 recited above, and the Office Action does not assert otherwise. Accordingly, withdrawal of this rejection is requested.
Examiner respectfully notes that because of Applicant’s amendment of the claims, claim 7 is now rejected by Ard in view of Xiao, Oba, and Vaughan.
Applicant argues as follows:  E. Claims 13-18.  Claims 13-18 were rejected under 35 U.S.C. § 103 as unpatentable over Ard in view of Xiao and further in view of U.S. Pat. Pub. 2019/01169071 (“VerSteeg”). (Office Action, page 19.) Applicant respectfully traverses this rejection. Independent claim 13 recites: adjusting, by the first node responsive to the node event that causes the missed sequence number in the communication between the plurality of nodes in the cluster, the second sequence number by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a threshold number.
Examiner respectfully notes, that, regarding claim 13, Ard discloses, in paragraph 0041, a method comprising: receiving, by a first node in a cluster having a responsive to a node event of the cluster; in paragraphs 0069 and 0070, the second sequence number by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a threshold number.  VerSteeg discloses, in paragraph 0050, identifying, by the first node, a first sequence number included within the packet; in paragraph 0050, accessing, by the first node, a second sequence number from a storage , the second sequence number indicative of a sequence number used in a previous communication between the plurality of nodes in the cluster; in paragraph 0050, adjusting, by the first node , the second sequence number by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a threshold number; in paragraph 0050, comparing, by the first node, the first sequence number to the threshold number to determine if the sequence number is greater than or less than the threshold number and process the packet at the first node when the sequence number is greater than or less than the threshold number.  Oba discloses, in paragraph 0087, a packet from a second node in the cluster responsive to a node event of the cluster that causes a missed sequence number in communications between the plurality of nodes in the cluster; in paragraph 0087, adjusting, by the first node responsive to the node event that causes the missed sequence number in the communications between the plurality of nodes in the cluster.
Applicant argues as follows:  Independent claim 18, while different in scope, recites a similar element. As discussed during the interview, Ard, Xiao and VerSteeg, alone 
Examiner respectfully notes, that, regarding claim 18, Ard , in paragraph 0052, discloses a system comprising: a first node [i.e., lighting control device 106] in a cluster having a plurality of nodes, the first node comprising one or more processors coupled to memory; and the one or more processors configured to; in paragraph 0056, access a first sequence number from a storage, the first sequence number associated with a previous communication between the plurality of nodes in the cluster; in paragraphs 0046 and 0065, store the second sequence number to the storage; in paragraph 0041, transmit a packet including the second sequence number to the plurality of nodes in the cluster, the second sequence number used by the plurality of nodes to reset a starting sequence number for communications between the plurality of nodes to prevent replay attacks in the cluster.  Xiao discloses, in paragraph 0085, receive an indication of a node event of the cluster; in paragraphs 0069 and 0070, by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a second sequence number.  VerSteeg discloses, in paragraph 0050, adjust the first sequence number   by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a second sequence number.  Oba discloses, in paragraph 0087, receive an indication of a node event of the cluster that causes a missed sequence number in communications between the plurality of nodes in the cluster; in paragraph 0087, adjust, responsive to the node event that causes the missed sequence number in the communications between the plurality of nodes in the cluster; in paragraph 0087, the second sequence number used by the plurality of nodes to reset a starting sequence number for communications between the plurality of nodes to prevent replay attacks in the cluster based on the missed sequence number in the communications between the plurality of nodes in the cluster.
Applicant argues as follows:  F. Claim 19.  Claim 19 was rejected under 35 U.S.C. § 103 as unpatentable over Ard in view of Xiao in view of VerSteeg and further in view of Fiedler 041. (Office Action, page 32.) Applicant respectfully traverses this rejection.  Claim 19 depends from independent claim 18. Fielder 041 does not teach or suggest the subject matter of independent claim 18 recited above, and the Office Action does not assert otherwise. Accordingly, withdrawal of this rejection is requested.
Examiner respectfully notes, that, regarding claim 19, Ard discloses, in paragraphs 0041, 0080, and 0082, wherein the one or more processors are configured to: encrypt the packet including the second sequence number; and transmit the packet to the plurality of nodes of the cluster.  Fiedler 041 discloses, in paragraph 0094, transmit the packet with a hash-based message authentication code to the plurality of nodes of the cluster.
Applicant argues as follows:  G. Claim 20. Claim 20 was rejected under 35 U.S.C. § 103 as unpatentable over Ard in view of Xiao in view of VerSteeg in view of Fiedler 041 and further in view of Vaughan. (Office Action, page 34.) Applicant respectfully traverses this rejection. Claim 20 depends from independent claim 18. Fielder 041 and Vaughan, alone or in any combination, do not teach or suggest the subject matter of independent claim 18 recited above, and the Office Action does not assert otherwise. Accordingly, withdrawal of this rejection is requested.
Examiner respectfully notes, that, regarding claim 20, Xiao discloses, in paragraphs 0069 and 0070, wherein the one or more processors are configured to determine the average number of communications between the plurality of nodes in the cluster in the determined time period.  Vaughan discloses, in paragraph 0022, multiplying, by the first node, the average number of communications by the determined time period to generate the delta.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ard (US20200195420), filed December 6, 2019, provisional application 62/779,022, filed December 13, 2018, in view of Xiao (US20150304060), filed June 29, 2015, and Oba (US20160080340), filed August 20, 2015.
Regarding claim 1, Ard discloses a method comprising: 
receiving, by a first node in a cluster having a plurality of nodes, an indication of a node event of the cluster (Ard nonprov, paragraph 0028, Ard prov, paragraph 0026, “In general, the operating environment 100 may include any number of lighting devices [i.e., cluster with a plurality of nodes] that may be controlled by the lighting control device 106. [i.e., first node]”);
accessing, by the first node, a first sequence number from a storage, the first sequence number associated with a previous communication between the plurality of nodes in the cluster (Ard nonprov, paragraph 0056, Ard prov, paragraph 0054, “The memory component 212 may store the initial sequence number for the lighting control device 106 and any incremented or new sequence number generated by the lighting control device 106.”);
adjusting, by the first node (Ard nonprov, paragraph 0028, Ard prov, paragraph 0026, lighting control device 106; paragraph 0044, Ard prov., paragraph 0042, ““In one embodiment, the sequence number may be incremented by a fixed amount.  For example, the sequence number may be incremented each time by a value of 1 (one).  Alternatively, the sequence number may be incremented by a random amount.  In one embodiment, the random amount may be an integer.”);
storing, by the first node, the second sequence number to the storage (Ard, paragraph 0048, Ard prov, paragraph 0046, “The first lighting device 102 may then store the initial sequence number of the lighting control device 106 [i.e., first node initially stores initial/ reference/ second sequence number]  provided in the synchronization response message.”; paragraph 0065, Ard prov, paragraph 0063, “The processor circuit 310 may compare the received sequence number to a sequence number stored in the memory component 312 to determine if the sequence number included in the received command message is greater than the stored sequence number.”);
transmitting, by the first node, a packet including the second sequence number to the plurality of nodes in the cluster, the second sequence number used by the plurality of nodes to reset a starting sequence number (Ard, paragraph 0085, Ard prov, paragraph 0083, “At block 602, a user of the lighting control device 106 [i.e., first node] activates a first user interaction feature of the lighting control device 106.”; paragraph 0092, Ard prov, paragraph 0090, “At block 606, the first and second lighting devices 102 and 104 may receive and process the command message. [i.e., transmitting a packet including the second sequence number to the plurality of nodes in the cluster]”; paragraph 0093, Ard prov, paragraph 0091, “At block 608, the first and second lighting devices 102 and 104 may determine the value of the sequence number included in the command message.”; paragraph 0094, Ard prov, paragraph 0092, “Once the current sequence number is determined, the first and second lighting devices 102 and 104 may compare the received sequence number to the determined current sequence number.”; paragraph  0048, Ard prov, paragraph 0046, “Each new sequence number received by the lighting device 102 from the lighting control device 106 may be stored for future comparisons.”)
for communications between the plurality of nodes (Ard nonprov, paragraph 0077, Ard prov, paragraph 0075, “At block 504, the lighting device 102 may join the network 110 and join a multicast group.  The lighting device may join a specific multicast group based on information provided by the Proprietary cloud 112.  The multicast group may include lighting devices that are to be controlled by the lighting control device 106.  For example, the lighting device 102 may join a first multicast group that includes the lighting control device 106, the lighting device 102, and the lighting device 104.  A message sent by any member of the first multicast group may be received and processed by every other member of the first multicast group, thereby providing an efficient manner for communicating with all members of a specific group of components of the operating environment 100.”)
to prevent replay attacks in the cluster (Ard, paragraph 0006, Ard prov, paragraph 0005,“The lighting device may then further process the command message and implement any command instruction included therein.  Alternatively, if the incremented sequence number is not greater than the stored sequence number, then the lighting device may determine the command message was transmitted by a malicious source and may ignore the command message.  In this way, vulnerability to a recorded and replayed command message from the malicious source is mitigated while enabling command messages to be sent more directly to recipient lighting devices, thereby ensuring simultaneous control as perceived by a user.”; paragraph 0043, Ard prov, paragraph 0041, “By including an incremented sequence number in each command message, control of the lighting devices 102 and 104 is protected against an attack, such as, for example, a replay attack.  A replay attack may occur when a control message is recorded and replayed by an unauthorized user or device.”).
Ard does not explicitly disclose a node event of; the first sequence number by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a second sequence number; responsive to the node event.
However, in an analogous art. Xiao discloses a node event of (Xiao, paragraph 0085, “Adjustment on a link delay is implemented by using a sequence number in a packet, thereby solving a link delay problem, achieving seamless migration from an MSTP network to a SAToP or CESoPSN network, and reducing difficulty in network deployment.”);
the first sequence number by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a second sequence number (Xiao, paragraph 0069, “Specifically, the determining, by the first node device, whether an asynchronous SAToP or CESoPSN service packet exists in the designated service group.”; paragraph 0070, “In this step, after the sequence number of each SAToP or CESoPSN service packet in the designated service group is acquired, the acquiring the reference sequence number according to the sequence number of each SAToP or CESoPSN service packet includes: calculating an average value of the sequence numbers of the packets of all the SAToP or CESoPSN services, and using the average value as the reference sequence number [i.e., adjusting by a delta indicative of an average number of communications to generate a second/ reference sequence number; predetermined time period is implied].”);
responsive to the node event(Xiao, paragraph 0085, “Adjustment on a link delay is implemented by using a sequence number in a packet, thereby solving a link delay problem, achieving seamless migration from an MSTP network to a SAToP or CESoPSN network, and reducing difficulty in network deployment.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiao with the system/method of Ard to include a node event of; the first sequence number by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a second sequence number; responsive to the node event.
One would have been motivated to provide users with the benefits of managing packets to correct or delay problems (Xiao: paragraph 0042).
Ard and Xiao disclose an indication of a node event of the cluster; adjusting, by the first node; the second sequence number used by the plurality of nodes to reset a starting sequence number for communications between the plurality of nodes to prevent replay that causes a missed sequence number in communications between the plurality of nodes in the cluster; adjusting, by the first node responsive to the node event that causes the missed sequence number in the communications between the plurality of nodes in the cluster; the second sequence number used by the plurality of nodes to reset a starting sequence number for communications between the plurality of nodes to prevent replay attacks in the cluster based on the missed sequence number in the communications between the plurality of nodes in the cluster.
However, in an analogous art, Oba discloses an indication of a node event of the cluster that causes a missed sequence number in communications between the plurality of nodes in the cluster (Oba, paragraph 0087, “SequenceNumber=(a, 0) is notified to each node by the key distribution through pushing or pulling when performing the authentication/key sharing and key update.  The encrypted communication is cut off when the synchronization of SequenceNumber is lost by some reason such as reboot of a node, in which case the sequence number of resynchronized.  Here, the synchronization loss of the sequence number occurs under the following condition.  That is, the synchronization loss occurs when SequenceNumber is lost, when a difference between a value of SequenceNumber of a receiving frame and a value of the received SequenceNumber managed in the node exceeds a threshold, or when a certain period of time elapses after confirming that the synchronization of the sequence number is maintained, for example.”);

adjusting, by the first node responsive to the node event that causes the missed sequence number in the communications between the plurality of nodes in the cluster (Oba, paragraph 0087, “SequenceNumber=(a, 0) is notified to each node by the key distribution through pushing or pulling when performing the authentication/key sharing and key update.  The encrypted communication is cut off when the synchronization of SequenceNumber is lost by some reason such as reboot of a node, in which case the sequence number of resynchronized.  Here, the synchronization loss of the sequence number occurs under the following condition.  That is, the synchronization loss occurs when SequenceNumber is lost, when a difference between a value of SequenceNumber of a receiving frame and a value of the received SequenceNumber managed in the node exceeds a threshold, or when a certain period of time elapses after confirming that the synchronization of the sequence number is maintained, for example.”);
the second sequence number used by the plurality of nodes to reset a starting sequence number for communications between the plurality of nodes to prevent replay attacks in the cluster based on the missed sequence number in the communications between the plurality of nodes in the cluster (Oba, paragraph 0087, “SequenceNumber=(a, 0) is notified to each node by the key distribution through pushing or pulling when performing the authentication/key sharing and key update.  The encrypted communication is cut off when the synchronization of SequenceNumber is lost by some reason such as reboot of a node, in which case the sequence number of resynchronized.  Here, the synchronization loss of the sequence number occurs under the following condition.  That is, the synchronization loss occurs when SequenceNumber is lost, when a difference between a value of SequenceNumber of a receiving frame and a value of the received SequenceNumber managed in the node exceeds a threshold, or when a certain period of time elapses after confirming that the synchronization of the sequence number is maintained, for example.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba with the system/method of Ard and Xiao to include an indication of a node event of the cluster that causes a missed sequence number in communications between the plurality of nodes in the cluster; adjusting, by the first node responsive to the node event that causes the missed sequence number in the communications between the plurality of nodes in the cluster; the second sequence number used by the plurality of nodes to reset a starting sequence number for communications between the plurality of nodes to prevent replay attacks in the cluster based on the missed sequence number in the communications between the plurality of nodes in the cluster.
One would have been motivated to provide users with the benefits of security policies for individual communication and security policies for group communication (Oba: paragraph 0080).
Regarding claim 2, Ard, Xiao, and Oba disclose the method of claim 1.  Xiao discloses  wherein the node event includes at least one of a node reboot, a node reset, a node upgrade or a node deployment of the cluster (Xiao, paragraph 0085, “Adjustment on a link delay is implemented by using a sequence number in a packet, thereby solving a link delay problem, achieving seamless migration from an MSTP network to a SAToP or CESoPSN network, and reducing difficulty in network deployment.”).
Regarding claim 5, Ard, Xiao, and Oba disclose the method of claim 1.  Ard discloses  comprising: receiving, by nodes of the plurality of nodes, the packet including the second sequence number; and storing, by the nodes of the plurality of nodes, the second sequence numbers to storage of the respective nodes (Ard nonprov, paragraph 0041, Ard prov, paragraph 0039, “To securely issue commands to the first and second lighting devices 102 and 104 [i.e., plurality of nodes of the cluster], each command message generated by the lighting control device I 06 [i.e., first node] may include a sequence number and a command instruction. The sequence number and command instruction may be encrypted using the residence key. The sequence number may be a random number generated by the lighting control device I 06 after the lighting control device I 06 is linked to the Proprietary cloud 112 and associated with the operating environment 100. The sequence number may be stored by the Proprietary cloud 112 and/or in non-volatile memory of the lighting control device 106. The command instruction may correspond to a lighting action assigned to a particular user input feature or component of the lighting control device 106.”; Ard nonprov, paragraph 0093, Ard prov, paragraph 0091, “The current sequence number for the lighting control device 106 stored by the first lighting device 102 may be the same or may be different from the current sequence number for the lighting control device 106 stored by the first lighting device 104.”). Xiao discloses and responsive to the node event (Xiao, paragraph 0085, “Adjustment on a link delay is implemented by using a sequence number in a packet, thereby solving a link delay problem, achieving seamless migration from an MSTP network to a SAToP or CESoPSN network, and reducing difficulty in network deployment.”).
Regarding claim 6, Ard, Xiao, and Oba discloses the method of claim 1.  Ard discloses comprising storing, by each node of the plurality of nodes, subsequent sequence numbers used in communication between the plurality of nodes to storage of the respective nodes at intervals corresponding to the determine time period (Ard, paragraph 0048, Ard prov, paragraph 0046, “The first lighting device 102 may then store the initial sequence number [i.e., each node stores] of the lighting control device 106 provided in the synchronization response message.”; paragraph 0065, Ard prov, paragraph 0063, “The processor circuit 310 may compare the received sequence number to a sequence number stored in the memory component 312 to determine if the sequence number included in the received command message is greater than the stored sequence number.”)

Regarding claim 9, Ard, Xiao, and Oba disclose the method of claim 1.  Ard discloses comprising: generating, by the first node, a second packet for transmission to the plurality of nodes of the cluster independent of the node event (Ard nonprov, paragraph 0056, Ard prov, paragraph 0054, “The memory component 212 may store the initial sequence number for the lighting control device 106 and any incremented or new sequence number generated by the lighting control device 106.  The memory component 212 may store any other information or data related to operation of the lighting control device 106 including, for example, any configuration data for establishing operation of the lighting control device 106.”; Ard nonprov, paragraph 0048, Ard prov, paragraph 0046,“A subsequent command message received by the lighting device 102 by the lighting control device 106 may be confirmed as authentic if the command message includes a new sequence number that has a value greater than the initial sequence number.  Each new sequence number [i.e., second sequence number is followed by a third sequence number which in turn is followed by a fourth sequence number and so on and so forth] received by the lighting device 102 from the lighting control device 106 may be stored for future comparisons.”;);
accessing, by the first node, the second sequence number from the storage of the first node (Ard nonprov, paragraph 0056, Ard prov, paragraph 0054, “The memory component 212 [i.e., storage of the first node] may store the initial sequence number for the lighting control device 106 and any incremented or new sequence number generated by the lighting control device 106.  The memory component 212 may store any other information or data related to operation of the lighting control device 106 including, for example, any configuration data for establishing operation of the lighting control device 106.”);
adjusting, by the first node, the second sequence number by an integer value to generate a third sequence number, the integer value less than the delta(Ard nonprov, paragraph 0048, Ard prov, paragraph 0046,“A subsequent command message received by the lighting device 102 by the lighting control device 106 may be confirmed as authentic if the command message includes a new sequence number that has a value greater than the initial sequence number.  Each new sequence number [i.e., second sequence number is followed by a third sequence number which in turn is followed by a fourth sequence number and so on and so forth] received by the lighting device 102 from the lighting control device 106 may be stored for future comparisons.”; paragraph 0067, “The memory component 312 may store the initial sequence number for the lighting control device 106 and any incremented or new sequence number received in a message from the lighting control device.”; paragraph 0044, Ard prov, paragraph 0042, “In one embodiment, the sequence number may be incremented by a fixed amount.  For example, the sequence number may be incremented each time by a value of 1 (one).” [i.e., integer value encompasses one]);
transmitting, by the first node, a second packet including the third sequence number to the plurality of nodes in the cluster (Ard nonprov, paragraph 0041, Ard prov, paragraph 0039, “To securely issue commands [i.e., transmitting] to the first and second lighting devices 102 and 104 [i.e., plurality of nodes of the cluster], each command message generated by the lighting control device I 06 [i.e., first node] may include a sequence number and a command instruction..”; Ard nonprov, paragraph 0048, Ard prov, paragraph 0046,“A subsequent command message received by the lighting device 102 by the lighting control device 106 may be confirmed as authentic if the command message includes a new sequence number that has a value greater than the initial sequence number.  Each new sequence number [i.e., second sequence number is followed by a third sequence number which in turn is followed by a fourth sequence number and so on and so forth] received by the lighting device 102 from the lighting control device 106 may be stored for future comparisons.”).
Regarding claim 10, Ard, Xiao, and Oba disclose the method of claim 9.  Ard discloses comprising: receiving, by one or more nodes of the plurality of nodes, the second packet including the third sequence number; and comparing, by the one or more nodes, the third sequence number to the second sequence number to determine if the third sequence number is greater than the second sequence number (Ard nonprov, paragraph 0042, Ard prov, paragraph 0040, “A component of the operating environment 100 that receives a command message from the lighting control device 106--such as, for example, the first lighting device 102--may process the command message by decrypting the command message to determine the included sequence number.  The first lighting device 102 may then compare the received sequence number to the last sequence number received from the lighting control device 106.”).
Regarding claim 11, Ard, Xiao, and Oba disclose the method of claim 10.  Ard discloses comprising: accepting, by the one or more nodes, the second packet responsive to determining that the third sequence number is greater than the second sequence number (Ard nonprov, paragraph 0042, Ard prov, paragraph 0040, “The first lighting device 102 may accept the command instruction included in the command message only if the sequence number included in the command message is greater than the last sequence number received from the lighting control device 106.”).
Regarding claim 12, Ard, Xiao, and Oba disclose the method of claim 10. Ard discloses comprising: rejecting, by the one or more nodes, the second packet responsive to determining the third sequence number is less than the second sequence number (Ard nonprov, paragraph 0042, Ard prov, paragraph 0040, “If the sequence number included in the command message is equal to or less than the last sequence number received from the lighting control device 106, then the first lighting device 102 may be configured to ignore the included command instruction.”).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ard (US20200195420), filed December 6, 2019, provisional application 62/779,022, filed December 13, 2018, in view of Xiao (US20150304060), filed June 29, 2015, and Oba (US20160080340), filed August 20, 2015, and further in view of Fiedler 550 (US9979550), filed July 21, 2017.
Regarding claim 3, Ard, Xiao, and Oba disclose the method of claim 1.
Ard, Xiao, and Oba do not explicitly disclose comprising generating the second sequence number as a nonce sequence number having a 64 bit value.
However, in an analogous art, Fiedler 550 discloses comprising generating the second sequence number as a nonce sequence number having a 64 bit value (Fiedler 550, col. 11, line 61, through col. 12, line 6, “The nonce (e.g., an arbitrary number used only once in a cryptographic communication) used for encryption is a 64-bit sequence number that starts at zero and increases with each connect token generated.  The sequence number is extended by padding high bits with zero to create a 96-bit nonce.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fiedler 550 with the system/method of Ard, Xiao, and Oba to include comprising generating the second sequence number as a nonce sequence number having a 64 bit value.
One would have been motivated to provide users with the benefits of adequate technological infrastructure to meet multiplayer game’s needs (Fiedler 550: col. 2, lines 29-34).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ard (US20200195420), filed December 6, 2019, provisional application 62/779,022, filed December 13, 2018, in view of Xiao (US20150304060), filed June 29, 2015, and Oba (US20160080340), filed August 20, 2015, and further in view of Fiedler 041 (US10929041), filed May 8, 2018.
Regarding claim 4, Ard, Xiao, and Oba disclose the method of claim 1.  Ard discloses comprising: encrypting, by the first node, the packet including the second sequence number; and transmitting, by the first node, the packet to the plurality of nodes of the cluster (Ard nonprov, paragraph 0041, Ard prov, paragraph 0039, “To securely issue commands to the first and second lighting devices 102 and 104 [i.e., plurality of nodes of the cluster], each command message generated by the lighting control device I 06 [i.e., first node] may include a sequence number and a command instruction. The sequence number and command instruction may be encrypted using the residence key. The sequence number may be a random number generated by the lighting control device I 06 after the lighting control device I 06 is linked to the Proprietary cloud 112 and associated with the operating environment 100. The sequence number may be stored by the Proprietary cloud 112 and/or in non-volatile memory of the lighting control device 106. The command instruction may correspond to a lighting action assigned to a particular user input feature or component of the lighting control device 106.”; paragraph 0082, Ard prov, paragraph 0080, “The lighting device 102 may transmit the synchronization request messages over the same multicast group or another multicast group of which the lighting device 102 may be a member.  In this way, the lighting device 102 may discover and identify all lighting control devices that are assigned to control the lighting device 102.  Further, the lighting device 102 may verify each of the lighting control devices and receive their initial sequence numbers to facilitate future receipt and processing of command messages from any of the lighting control devices.”). 
Ard, Xiao, and Oba disclose transmitting, by the first node, the packet to the plurality of nodes of the cluster, but do not explicitly disclose transmitting, by the first node, the packet with a hash-based message authentication code to the plurality of nodes of the cluster. 
However, in an analogous art, Fiedler 041 discloses transmitting, by the first node, the packet with a hash-based message authentication code to the plurality of nodes of the cluster (Fiedler 041, paragraph 0094, “For these embodiments to work, packet types 1, 2, and 3 must have a packet sequence number (e.g., a "nonce" number that is used only once), and a keyed-hash message authentication code (HMAC).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fiedler 041 with the system/method of Ard, Xiao, and Oba to include transmitting, by the first node, the packet with a hash-based message authentication code to the plurality of nodes of the cluster.
One would have been motivated to provide users with the benefits of improved methods of connecting clients with servers that does not expose the IP address and provides some degree of control over routing (Fiedler 041: paragraph 0011).
Regarding claim 8, Ard, Xiao, and Oba disclose the method of claim 1.  Ard discloses comprising: authenticating, by a second node of the plurality of nodes, the packet using a hash-based message authentication code, the packet including the second sequence number (Ard nonprov, paragraph 0041, Ard prov, paragraph 0039, “To securely issue commands to the first and second lighting devices 102 and 104 [i.e., plurality of nodes of the cluster], each command message generated by the lighting control device I 06 [i.e., first node] may include a sequence number and a command instruction. The sequence number and command instruction may be encrypted using the residence key. The sequence number may be a random number generated by the lighting control device I 06 after the lighting control device I 06 is linked to the Proprietary cloud 112 and associated with the operating environment 100. The sequence number may be stored by the Proprietary cloud 112 and/or in non-volatile memory of the lighting control device 106. The command instruction may correspond to a lighting action assigned to a particular user input feature or component of the lighting control device 106.”; paragraph 0082, Ard prov, paragraph 0080, “The lighting device 102 may transmit the synchronization request messages over the same multicast group or another multicast group [i.e., second node encompasses multicast group] of which the lighting device 102 may be a member.  In this way, the lighting device 102 may discover and identify [i.e., authenticate] all lighting control devices that are assigned to control the lighting device 102.  Further, the lighting device 102 may verify each of the lighting control devices and receive their initial sequence numbers to facilitate future receipt and processing of command messages from any of the lighting control devices.”);
(Ard nonprov, paragraph 0042, Ard prov, paragraph 0040, “A component of the operating environment 100 that receives a command message from the lighting control device 106--such as, for example, the first lighting device 102--may process the command message by decrypting the command message to determine the included sequence number.  The first lighting device 102 may then compare the received sequence number to the last sequence number received from the lighting control device 106.”);
storing, by the second node and the determination, the second sequence number to a storage of the second node (Ard, paragraph 0041, Ard prov, paragraph 0039, “To securely issue commands to the first and second lighting devices 102 and 104, each command message generated by the lighting control device I 06 may include a sequence number and a command instruction. The sequence number and command instruction may be encrypted using the residence key. The sequence number may be a random number generated by the lighting control device I 06 after the lighting control device I 06 is linked to the Proprietary  cloud 112 and associated with the operating environment 100. The sequence number may be stored by the Proprietary cloud 112 and/or in non-volatile memory of the lighting control device 106. The command instruction may correspond to a lighting action assigned to a particular user input feature or component of the lighting control device 106.”).
Xiao discloses responsive to the node event (Xiao, paragraph 0085, “Adjustment on a link delay is implemented by using a sequence number in a packet, thereby solving a link delay problem, achieving seamless migration from an MSTP network to a SAToP or CESoPSN network, and reducing difficulty in network deployment.”).
Ard, Xiao, and Oba disclose authenticating, by a second node of the plurality of nodes, the packet, the packet including the second sequence number, but do not explicitly disclose authenticating, by a second node of the plurality of nodes, the packet using a hash-based message authentication code, the packet including the second sequence number.
However, in an analogous art, Fiedler 041 discloses authenticating, by a second node of the plurality of nodes, the packet using a hash-based message authentication code, the packet including the second sequence number (Fiedler 041, paragraph 0094, “For these embodiments to work, packet types 1, 2, and 3 must have a packet sequence number (e.g., a "nonce" number that is used only once), and a keyed-hash message authentication code (HMAC).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fiedler 041 with the system/method of Ard, Xiao, and Oba to include authenticating, by a second node of the plurality of nodes, the packet using a hash-based message authentication code, the packet including the second sequence number.
One would have been motivated to provide users with the benefits of improved methods of connecting clients with servers that does not expose the IP address and provides some degree of control over routing (Fiedler: paragraph 0011).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ard (US20200195420), filed December 6, 2019, provisional application 62/779,022, filed December 13, 2018, in view of Xiao (US20150304060), filed June 29, 2015, and Oba (US20160080340), filed August 20, 2015, and further in view of Vaughan (US20150007314), filed June 27, 2013.
Regarding claim 7, Ard, Xiao, and Oba disclose the method of claim 1.  Xiao discloses comprising: determining, by the first node, the average number of communications between the plurality of nodes in the cluster in the determined time period (Xiao, paragraph 0069, “Specifically, the determining, by the first node device, whether an asynchronous SAToP or CESoPSN service packet exists in the designated service group.”; paragraph 0070, “In this step, after the sequence number of each SAToP or CESoPSN service packet in the designated service group is acquired, the acquiring the reference sequence number according to the sequence number of each SAToP or CESoPSN service packet includes: calculating an average value of the sequence numbers of the packets of all the SAToP or CESoPSN services, and using the average value as the reference sequence number [i.e., determining the average number of communications between the plurality of nodes in the cluster in the determined time period; predetermined time period is implied].”).
Ard, Xiao, and Oba do not explicitly disclose multiplying, by the first node, the average number of communications by the determined time period to generate the delta.
However, in an analogous art, Vaughan discloses multiplying, by the first node, the average number of communications by the determined time period to generate the delta (Vaughan, paragraph 0022, “the packet profile may include other features such as average number of packets in multiple sample time periods and a sample standard deviation representing the deviation of the packet ratio among the multiple sample time periods.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vaughan with the system/method of Ard, Xiao, and Oba to include multiplying, by the first node, the average number of communications by the determined time period to generate the delta.
One would have been motivated to provide users with the benefits of detecting changes in the types of packets over time that form the packet traffic on the network (Vaughan: paragraph 0022).
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ard (US20200195420), filed December 6, 2019, provisional application 62/779,022, filed December 13, 2018, in view of Xiao (US20150304060), filed June 29, 2015, Oba (US20160080340), filed August 20, 2015, and VerSteeg (US201901169071), filed October 12, 2018 .
Regarding claim 13, Ard discloses a method comprising: receiving, by a first node in a cluster having a plurality of nodes (paragraph 0041, Ard prov, paragraph 0039, “To securely issue commands [i.e., transmitting] to the first and second lighting devices 102 and 104 [i.e., plurality of nodes of the cluster], each command message generated by the lighting control device I 06 [i.e., first node] may include a sequence number and a command instruction..”), a packet from a second node in the cluster (Ard nonprov, paragraph 0077, Ard prov, paragraph 0075, “At block 504, the lighting device 102 may join the network 110 and join a multicast group.  The lighting device may join a specific multicast group based on information provided by the Proprietary cloud 112.  The multicast group may include lighting devices that are to be controlled by the lighting control device 106.  For example, the lighting device 102 may join a first multicast group that includes the lighting control device 106, the lighting device 102, and the lighting device 104.  A message sent by any member of the first multicast group may be received and processed by every other member [i.e., receiving by a first node encompasses message received by another member of group] of the first multicast group, thereby providing an efficient manner for communicating with all members of a specific group of components of the operating environment 100.”);
the second sequence number to generate a threshold number (Ard nonprov, paragraph 0042, Ard prov, paragraph 0040, “A component of the operating environment 100 that receives a command message from the lighting control device 106--such as, for example, the first lighting device 102--may process the command message by decrypting the command message to determine the included sequence number.  The first lighting device 102 may then compare the received sequence number to the last sequence number received from the lighting control device 106.”; (Ard nonprov, paragraph 0056, Ard prov, paragraph 0054, “The memory component 212 may store the initial sequence number for the lighting control device 106 and any incremented or new sequence number generated by the lighting control device 106.”).
Ard discloses a packet from a second node in the cluster; the second sequence number to generate a threshold number, but does not explicitly disclose a packet from a second node in the cluster responsive to a node event of the cluster; the second sequence 
However, in an analogous art, Xiao discloses a packet from a second node in the cluster responsive to a node event of the cluster (Xiao, paragraph 0085, “Adjustment on a link delay is implemented by using a sequence number in a packet, thereby solving a link delay problem, achieving seamless migration from an MSTP network to a SAToP or CESoPSN network, and reducing difficulty in network deployment.”);
the second sequence number by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a threshold number (Xiao, paragraph 0069, “Specifically, the determining, by the first node device, whether an asynchronous SAToP or CESoPSN service packet exists in the designated service group.”; paragraph 0070, “In this step, after the sequence number of each SAToP or CESoPSN service packet in the designated service group is acquired, the acquiring the reference sequence number according to the sequence number of each SAToP or CESoPSN service packet includes: calculating an average value of the sequence numbers of the packets of all the SAToP or CESoPSN services, and using the average value as the reference sequence number [i.e., adjusting by a delta indicative of an average number of communications to generate a second/ reference sequence number; predetermined time period is implied].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiao with the system/method of Ard to include a packet from a second node in the cluster responsive to a node event of the cluster; the second sequence number by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a threshold number.
One would have been motivated to provide users with the benefits of managing packets to correct or delay problems (Xiao: paragraph 0042).
Ard and Xiao disclose a packet from a second node in the cluster responsive to a node event of the cluster; the second sequence number by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a threshold number, but do not explicitly disclose identifying, by the first node, a first sequence number included within the packet; accessing, by the first node, a second sequence number from a storage , the second sequence number indicative of a sequence number used in a previous communication between the plurality of nodes in the cluster; adjusting, by the first node, the second sequence number by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a threshold number; and comparing, by the first node, the first sequence number to the threshold number to determine if the sequence number is greater than or less than the threshold number and process the packet at the first node when the sequence number is greater than or less than the threshold number.
However, in an analogous art, VerSteeg discloses identifying, by the first node, a first sequence number included within the packet (VerSteeg, paragraph 0050, “Here, the gateway 104 [i.e., first node] may compare the sequence number from the instant uplink message packet with the current sequence number tracked by the gateway 104.  If the sequence number from the uplink message packet is greater than the sequence number tracked by gateway 104, the gateway 104 may accept the uplink message packet and proceed as normal.  In concert with the end node 110 transmitting the uplink message packet and the gateway 104 receiving the uplink message packet, each may increment their respective sequence number for use in subsequent transmissions.”);
accessing, by the first node, a second sequence number from a storage , the second sequence number indicative of a sequence number used in a previous communication between the plurality of nodes in the cluster (VerSteeg, paragraph 0050, “Here, the gateway 104 [i.e., first node] may compare the sequence number from the instant uplink message packet with the current sequence number tracked by the gateway 104.  If the sequence number from the uplink message packet is greater than the sequence number tracked by gateway 104, the gateway 104 may accept the uplink message packet and proceed as normal.  In concert with the end node 110 transmitting the uplink message packet and the gateway 104 receiving the uplink message packet, each may increment their respective sequence number for use in subsequent transmissions.”);
adjusting, by the first node , the second sequence number by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a threshold number (VerSteeg, paragraph 0050, “Here, the gateway 104 [i.e., first node] may compare the sequence number from the instant uplink message packet with the current sequence number tracked by the gateway 104.  If the sequence number from the uplink message packet is greater than the sequence number tracked by gateway 104, the gateway 104 may accept the uplink message packet and proceed as normal.  In concert with the end node 110 transmitting the uplink message packet and the gateway 104 receiving the uplink message packet, each may increment their respective sequence number for use in subsequent transmissions.”);
comparing, by the first node, the first sequence number to the threshold number to determine if the sequence number is greater than or less than the threshold number and process the packet at the first node when the sequence number is greater than or less than the threshold number (VerSteeg, paragraph 0050, “Here, the gateway 104 may compare the sequence number from the instant uplink message packet with the current sequence number tracked by the gateway 104.  If the sequence number from the uplink message packet is greater than the sequence number tracked by gateway 104, the gateway 104 may accept the uplink message packet and proceed as normal.  In concert with the end node 110 transmitting the uplink message packet and the gateway 104 receiving the uplink message packet, each may increment their respective sequence number for use in subsequent transmissions.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of VerSteeg with the system/method of Ard and Xiao to include identifying, by the first node, a first sequence number included within the packet; accessing, by the first node, a second sequence number from a storage , the second sequence number indicative of a sequence number used in a previous communication between the plurality of nodes in the cluster; adjusting, by the first node, the second sequence number by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a threshold number; and comparing, by the first node, the first sequence number to 
One would have been motivated to provide users with the benefits of a reduced complexity end node for use in a low power wide area network (VerSteeg: paragraph 0017).
Ard, Xiao, and VerSteeg disclose a packet from a second node in the cluster responsive to a node event of the cluster; adjusting, by the first node, but do not explicitly disclose a packet from a second node in the cluster responsive to a node event of the cluster that causes a missed sequence number in communications between the plurality of nodes in the cluster; adjusting, by the first node responsive to the node event that causes the missed sequence number in the communications between the plurality of nodes in the cluster.
However, in an analogous art, Oba discloses a packet from a second node in the cluster responsive to a node event of the cluster that causes a missed sequence number in communications between the plurality of nodes in the cluster (Oba, paragraph 0087, “SequenceNumber=(a, 0) is notified to each node by the key distribution through pushing or pulling when performing the authentication/key sharing and key update.  The encrypted communication is cut off when the synchronization of SequenceNumber is lost by some reason such as reboot of a node, in which case the sequence number of resynchronized.  Here, the synchronization loss of the sequence number occurs under the following condition.  That is, the synchronization loss occurs when SequenceNumber is lost, when a difference between a value of SequenceNumber of a receiving frame and a value of the received SequenceNumber managed in the node exceeds a threshold, or when a certain period of time elapses after confirming that the synchronization of the sequence number is maintained, for example.”);
adjusting, by the first node responsive to the node event that causes the missed sequence number in the communications between the plurality of nodes in the cluster (Oba, paragraph 0087, “SequenceNumber=(a, 0) is notified to each node by the key distribution through pushing or pulling when performing the authentication/key sharing and key update.  The encrypted communication is cut off when the synchronization of SequenceNumber is lost by some reason such as reboot of a node, in which case the sequence number of resynchronized.  Here, the synchronization loss of the sequence number occurs under the following condition.  That is, the synchronization loss occurs when SequenceNumber is lost, when a difference between a value of SequenceNumber of a receiving frame and a value of the received SequenceNumber managed in the node exceeds a threshold, or when a certain period of time elapses after confirming that the synchronization of the sequence number is maintained, for example.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba with the system/method of Ard, Xiao, and VerSteeg to include a packet from a second node in the cluster responsive to a node event of the cluster that causes a missed sequence number in communications between the plurality of nodes in the cluster; adjusting, by the first node responsive to the node event that causes the missed sequence number in the communications between the plurality of nodes in the cluster.
(Oba: paragraph 0080).
Regarding claim 14, Ard, Xiao, Oba, and VerSteeg disclose the method of claim 13.  Ard discloses comprising: accepting, by the first node, the packet responsive to determining that the first sequence number is greater than the threshold number (Ard nonprov, paragraph 0042, Ard prov, paragraph 0040, “The first lighting device 102 may accept the command instruction included in the command message only if the sequence number included in the command message is greater than the last sequence number received from the lighting control device 106.”).  Xiao discloses responsive to the node event (Xiao, paragraph 0085, “Adjustment on a link delay is implemented by using a sequence number in a packet, thereby solving a link delay problem, achieving seamless migration from an MSTP network to a SAToP or CESoPSN network, and reducing difficulty in network deployment.”).VerSteeg discloses storing, by the first node responsive to the node event, the first sequence number to the storage of the first node to replace the second sequence number (VerSteeg, paragraph 0050, “Here, the gateway 104 may compare the sequence number from the instant uplink message packet with the current sequence number tracked by the gateway 104.  If the sequence number from the uplink message packet is greater than the sequence number tracked by gateway 104, the gateway 104 may accept the uplink message packet and proceed as normal.  In concert with the end node 110 transmitting the uplink message packet and the gateway 104 [i.e., first node] receiving the uplink message packet, each may increment their respective sequence number for use in subsequent transmissions.”).
Regarding claim 15, Ard, Xiao, Oba, and VerSteeg disclose the method of claim 13.  Ard discloses comprising: rejecting, by the first node, the packet responsive to determining the sequence number is less than the threshold number (Ard nonprov, paragraph 0042, Ard prov, paragraph 0040, “If the sequence number included in the command message is equal to or less than the last sequence number received from the lighting control device 106, then the first lighting device 102 may be configured to ignore the included command instruction.”).
Regarding claim 16, Ard, Xiao, Oba, and VerSteeg disclose the method of claim 13.  Ard discloses comprising: receiving, by multiple nodes of the plurality of nodes, the packet from the second node in the cluster of the cluster (Ard nonprov, paragraph 0077, Ard prov, paragraph 0075, “At block 504, the lighting device 102 may join the network 110 and join a multicast group.  The lighting device may join a specific multicast group based on information provided by the Proprietary cloud 112.  The multicast group may include lighting devices that are to be controlled by the lighting control device 106.  For example, the lighting device 102 may join a first multicast group that includes the lighting control device 106, the lighting device 102, and the lighting device 104.  A message sent by any member of the first multicast group may be received and processed by every other member [i.e., receiving by a first node encompasses message received by another member of group] of the first multicast group, thereby providing an efficient manner for communicating with all members of a specific group of components of the operating environment 100.”; paragraph 0085, Ard prov, paragraph 0083, “At block 602, a user of the lighting control device 106 [i.e., first node] activates a first user interaction feature of the lighting control device 106.”; paragraph 0092, Ard prov, paragraph 0090, “At block 606, the first and second lighting devices 102 and 104 may receive and process the command message. [i.e., receiving the packet from the second node in the cluster]”); the packet including the first sequence number; and storing, by each of the multiple nodes, the first sequence number to storage of the respective node (Ard, paragraph 0093, Ard prov, paragraph 0091, “At block 608, the first and second lighting devices 102 and 104 may determine the value of the sequence number included in the command message.”; paragraph 0094, Ard prov, paragraph 0092, “Once the current sequence number is determined, the first and second lighting devices 102 and 104 may compare the received sequence number to the determined current sequence number.”; paragraph  0048, Ard prov, paragraph 0046, “Each new sequence number received by the lighting device 102 from the lighting control device 106 may be stored for future comparisons.”); responsive to determining that the first sequence number is greater than the threshold number at the determined time interval (Ard nonprov, paragraph 0042, Ard prov, paragraph 0040, “The first lighting device 102 may accept the command instruction included in the command message only if the sequence number included in the command message is greater than the last sequence number received from the lighting control device 106.”).  Xiao discloses responsive to the node event (Xiao, paragraph 0085, “Adjustment on a link delay is implemented by using a sequence number in a packet, thereby solving a link delay problem, achieving seamless migration from an MSTP network to a SAToP or CESoPSN network, and reducing difficulty in network deployment.”).
Regarding claim 17, Ard, Xiao, Oba, and VerSteeg disclose the method of claim 13.  Ard discloses comprising: storing, by each node of the plurality of nodes, subsequent sequence numbers used in communication between the plurality of nodes to storage of the (Ard, paragraph 0085, Ard prov, paragraph 0083, “At block 602, a user of the lighting control device 106 [i.e., first node] activates a first user interaction feature of the lighting control device 106.”; paragraph 0092, Ard prov, paragraph 0090, “At block 606, the first and second lighting devices 102 and 104 may receive and process the command message.”; paragraph 0093, Ard prov, paragraph 0091, “At block 608, the first and second lighting devices 102 and 104 may determine the value of the sequence number included in the command message.”; paragraph 0094, Ard prov, paragraph 0092, “Once the current sequence number is determined, the first and second lighting devices 102 and 104 may compare the received sequence number to the determined current sequence number.”; paragraph  0048, Ard prov, paragraph 0046, “Each new sequence number received by the lighting device 102 from the lighting control device 106 may be stored for future comparisons.”).
Regarding claim 18, Ard discloses a system comprising: a first node [i.e., lighting control device 106] in a cluster having a plurality of nodes, the first node comprising one or more processors coupled to memory; and the one or more processors configured to: (Ard, paragraph 0052, Ard prov, paragraph 0050, “The lighting control device 102 may further include a processor circuit or circuitry 210 and an associated memory component 212.  The memory component 212 may store one or more programs for execution by the processor circuit 210 to implement one or more functions or features of the lighting control device 106 as described herein.”);
access a first sequence number from a storage, the first sequence number associated with a previous communication between the plurality of nodes in the cluster (Ard nonprov, paragraph 0056, Ard prov, paragraph 0054, “The memory component 212 may store the initial sequence number for the lighting control device 106 and any incremented or new sequence number generated by the lighting control device 106.”);
store the second sequence number to the storage (Ard, paragraph 0048, Ard prov, paragraph 0046, “The first lighting device 102 may then store the initial sequence number of the lighting control device 106 [i.e., first node initially stores initial/ reference/ second sequence number]  provided in the synchronization response message.”; paragraph 0065, Ard prov, paragraph 0063, “The processor circuit 310 may compare the received sequence number to a sequence number stored in the memory component 312 to determine if the sequence number included in the received command message is greater than the stored sequence number.”);
transmit a packet including the second sequence number to the plurality of nodes in the cluster, the second sequence number used by the plurality of nodes to reset a starting sequence number for communications between the plurality of nodes to prevent replay attacks in the cluster (Ard, paragraph 0041, Ard prov, paragraph 0039, “To securely issue commands to the first and second lighting devices 102 and 104, each command message generated by the lighting control device 106 may include a sequence number and a command instruction.”).
Ard discloses cluster does not explicitly disclose receive an indication of a node event of the cluster; by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a second sequence number.
an indication of a node event of the cluster (Xiao, paragraph 0085, “Adjustment on a link delay is implemented by using a sequence number in a packet, thereby solving a link delay problem, achieving seamless migration from an MSTP network to a SAToP or CESoPSN network, and reducing difficulty in network deployment.”);
by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a second sequence number (Xiao, paragraph 0069, “Specifically, the determining, by the first node device, whether an asynchronous SAToP or CESoPSN service packet exists in the designated service group.”; paragraph 0070, “In this step, after the sequence number of each SAToP or CESoPSN service packet in the designated service group is acquired, the acquiring the reference sequence number according to the sequence number of each SAToP or CESoPSN service packet includes: calculating an average value of the sequence numbers of the packets of all the SAToP or CESoPSN services, and using the average value as the reference sequence number [i.e., adjusting by a delta indicative of an average number of communications to generate a second/ reference sequence number; predetermined time period is implied].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiao with the system/method of Ard to include receive an indication of a node event of the cluster; by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a second sequence number.
(Xiao: paragraph 0042).
Ard and Xiao disclose by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a second sequence number, but do not explicitly disclose [i.e., by the first node] adjust the first sequence number by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a second sequence number.
However, in an analogous art, VerSteeg discloses adjust the first sequence number   by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a second sequence number (VerSteeg, paragraph 0050, “Here, the gateway 104 may compare the sequence number from the instant uplink message packet with the current sequence number tracked by the gateway 104.  If the sequence number from the uplink message packet is greater than the sequence number tracked by gateway 104, the gateway 104 may accept the uplink message packet and proceed as normal.  In concert with the end node 110 transmitting the uplink message packet and the gateway 104 receiving the uplink message packet, each may increment their respective sequence number for use in subsequent transmissions.”).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of VerSteeg with the system/method of Ard and Xiao to include adjust the first sequence number by a delta 
One would have been motivated to provide users with the benefits of a reduced complexity end node for use in a low power wide area network (VerSteeg: paragraph 0017).
Ard, Xiao, and VerSteeg disclose receive an indication of a node event of the cluster; adjust; the second sequence number used by the plurality of nodes to reset a starting sequence number for communications between the plurality of nodes to prevent replay attacks in the cluster, but do not explicitly disclose receive an indication of a node event of the cluster that causes a missed sequence number in communications between the plurality of nodes in the cluster; adjust, responsive to the node event that causes the missed sequence number in the communications between the plurality of nodes in the cluster; the second sequence number used by the plurality of nodes to reset a starting sequence number for communications between the plurality of nodes to prevent replay attacks in the cluster based on the missed sequence number in the communications between the plurality of nodes in the cluster.
However, in an analogous art, Oba discloses receive an indication of a node event of the cluster that causes a missed sequence number in communications between the plurality of nodes in the cluster (Oba, paragraph 0087, “SequenceNumber=(a, 0) is notified to each node by the key distribution through pushing or pulling when performing the authentication/key sharing and key update.  The encrypted communication is cut off when the synchronization of SequenceNumber is lost by some reason such as reboot of a node, in which case the sequence number of resynchronized.  Here, the synchronization loss of the sequence number occurs under the following condition.  That is, the synchronization loss occurs when SequenceNumber is lost, when a difference between a value of SequenceNumber of a receiving frame and a value of the received SequenceNumber managed in the node exceeds a threshold, or when a certain period of time elapses after confirming that the synchronization of the sequence number is maintained, for example.”);
adjust, responsive to the node event that causes the missed sequence number in the communications between the plurality of nodes in the cluster (Oba, paragraph 0087, “SequenceNumber=(a, 0) is notified to each node by the key distribution through pushing or pulling when performing the authentication/key sharing and key update.  The encrypted communication is cut off when the synchronization of SequenceNumber is lost by some reason such as reboot of a node, in which case the sequence number of resynchronized.  Here, the synchronization loss of the sequence number occurs under the following condition.  That is, the synchronization loss occurs when SequenceNumber is lost, when a difference between a value of SequenceNumber of a receiving frame and a value of the received SequenceNumber managed in the node exceeds a threshold, or when a certain period of time elapses after confirming that the synchronization of the sequence number is maintained, for example.”);
the second sequence number used by the plurality of nodes to reset a starting sequence number for communications between the plurality of nodes to prevent replay attacks in the cluster based on the missed sequence number in the communications between the plurality of nodes in the cluster (Oba, paragraph 0087, “SequenceNumber=(a, 0) is notified to each node by the key distribution through pushing or pulling when performing the authentication/key sharing and key update.  The encrypted communication is cut off when the synchronization of SequenceNumber is lost by some reason such as reboot of a node, in which case the sequence number of resynchronized.  Here, the synchronization loss of the sequence number occurs under the following condition.  That is, the synchronization loss occurs when SequenceNumber is lost, when a difference between a value of SequenceNumber of a receiving frame and a value of the received SequenceNumber managed in the node exceeds a threshold, or when a certain period of time elapses after confirming that the synchronization of the sequence number is maintained, for example.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oba with the system/method of Ard, Xiao, and VerSteeg to include receive an indication of a node event of the cluster that causes a missed sequence number in communications between the plurality of nodes in the cluster; adjust, responsive to the node event that causes the missed sequence number in the communications between the plurality of nodes in the cluster; the second sequence number used by the plurality of nodes to reset a starting sequence number for communications between the plurality of nodes to prevent replay attacks in the cluster based on the missed sequence number in the communications between the plurality of nodes in the cluster.
One would have been motivated to provide users with the benefits of security policies for individual communication and security policies for group communication (Oba: paragraph 0080).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ard (US20200195420), filed December 6, 2019, provisional application 62/779,022, filed December 13, 2018, in view of Xiao (US20150304060), filed June 29, 2015, Oba (US20160080340), filed August 20, 2015, and VerSteeg (US201901169071), filed October 12, 2018, and further in view of Fiedler 041 (US10929041), filed May 8, 2018.
Regarding claim 19, Ard, Xiao, Oba, and VerSteeg disclose the system of claim 18.  Ard discloses wherein the one or more processors are configured to: encrypt the packet including the second sequence number; and transmit the packet to the plurality of nodes of the cluster (Ard nonprov, paragraph 0041, Ard prov, paragraph 0039, “To securely issue commands to the first and second lighting devices 102 and 104 [i.e., plurality of nodes of the cluster], each command message generated by the lighting control device I 06 [i.e., first node] may include a sequence number and a command instruction. The sequence number and command instruction may be encrypted using the residence key. The sequence number may be a random number generated by the lighting control device I 06 after the lighting control device I 06 is linked to the Proprietary cloud 112 and associated with the operating environment 100. The sequence number may be stored by the Proprietary cloud 112 and/or in non-volatile memory of the lighting control device 106. The command instruction may correspond to a lighting action assigned to a particular user input feature or component of the lighting control device 106.”; paragraph 0082, Ard prov, paragraph 0080, “The lighting device 102 may transmit the synchronization request messages over the same multicast group or another multicast group of which the lighting device 102 may be a member.  In this way, the lighting device 102 may discover and identify all lighting control devices that are assigned to control the lighting device 102.  Further, the lighting device 102 may verify each of the lighting control devices and receive their initial sequence numbers to facilitate future receipt and processing of command messages from any of the lighting control devices.”).
Ard, Xiao, Oba, and VerSteeg do not explicitly disclose transmit the packet with a hash-based message authentication code to the plurality of nodes of the cluster.
However, in an analogous art, Fiedler 041 discloses transmit the packet with a hash-based message authentication code to the plurality of nodes of the cluster (Fiedler 041, paragraph 0094, “For these embodiments to work, packet types 1, 2, and 3 must have a packet sequence number (e.g., a "nonce" number that is used only once), and a keyed-hash message authentication code (HMAC).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fiedler 041 with the system/method of Ard, Xiao, Oba, and VerSteeg to include transmitting, by the first node, the packet with a hash-based message authentication code to the plurality of nodes of the cluster.
One would have been motivated to provide users with the benefits of improved methods of connecting clients with servers that does not expose the IP address and provides some degree of control over routing (Fiedler 041: paragraph 0011).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ard (US20200195420), filed December 6, 2019, provisional application 62/779,022, filed December 13, 2018, in view of Xiao (US20150304060), filed June 29, 2015, Oba (US20160080340), filed August 20, 2015, VerSteeg (US201901169071), filed October 12, 2018, and Fiedler 041 (US10929041), filed May 8, 2018, and further in view of Vaughan (US20150007314), filed June 27, 2013.
Regarding claim 20, Ard, Xiao, VerSteeg, Oba, and Fiedler 041 disclose the system of claim 18.  Xiao discloses wherein the one or more processors are configured to determine the average number of communications between the plurality of nodes in the cluster in the determined time period (Xiao, paragraph 0069, “Specifically, the determining, by the first node device, whether an asynchronous SAToP or CESoPSN service packet exists in the designated service group.”; paragraph 0070, “In this step, after the sequence number of each SAToP or CESoPSN service packet in the designated service group is acquired, the acquiring the reference sequence number according to the sequence number of each SAToP or CESoPSN service packet includes: calculating an average value of the sequence numbers of the packets of all the SAToP or CESoPSN services, and using the average value as the reference sequence number [i.e., adjusting by a delta indicative of an average number of communications to generate a second/ reference sequence number; predetermined time period is implied].”).
Ard, Xiao, VerSteeg, Oba, and Fiedler 041 do not explicitly disclose multiply the average number of communications by the determined time period to generate the delta.
 (Vaughan, paragraph 0022, “the packet profile may include other features such as average number of packets in multiple sample time periods and a sample standard deviation representing the deviation of the packet ratio among the multiple sample time periods.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vaughan with the system/method of Ard, Xiao, VerSteeg, Oba, and Fiedler 041 to include multiplying, by the first node, the average number of communications by the determined time period to generate the delta.
One would have been motivated to provide users with the benefits of detecting changes in the types of packets over time that form the packet traffic on the network (Vaughan: paragraph 0022).





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368.  The examiner can normally be reached on 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.J.M/Examiner, Art Unit 2439 


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439